Citation Nr: 0730058	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-39 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder on a direct basis.

2.  Entitlement to service connection for the residuals of a 
left ankle injury.

3.  Entitlement to service connection for a chronic stomach 
disability to include as secondary to the service connected 
degenerative disc disease (DDD) with herniation of the lumbar 
spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The appellant had active service from March 1985 to February 
1986 and December 1990 to May 1991.  He also had periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) at various times from July 1987 to July 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York.

In reviewing the procedural history, in May 1997 the RO 
received the Veteran's Application for Compensation and 
Pension.  He claimed service connection for back and dental 
disorders.  

In March 1999, the veteran submitted a statement in which he 
referred to several disabilities to include ankles, knees, 
sleep impairment, flat feet, back spasms (neurological), and 
loss of concentration, all of which he stated did not exist 
prior to military service (except ankle).  

In a statement received in July 2000, the veteran indicated 
that he wanted to remove the dental disorder and insomnia 
related to posttraumatic stress disorder (PTSD) from 
consideration.  Although the veteran related his PTSD to his 
insomnia in this statement, a review of the claims file does 
not show that he had previously raised any issue regarding 
PTSD.  Nevertheless, he also raised the issue of stomach 
problems secondary to non steroidal anti-inflammatory drugs 
(NSAID), which were prescribed for his service connected 
lumbar spine disability.  He continued to refer to his back 
spasms, ankles, neck, flat feet, curvature of the spine and a 
bone spur.  Finally the veteran indicated that he wanted a 
separate claim for entitlement to service connection for 
chronic disability resulting from an illness or combination 
of illnesses manifested by neurological and sleep impairment 
claimed as secondary to the Persian Gulf War.  

The RO in a May 2003 rating action granted service connection 
for mechanical low back pain.  The RO also denied service 
connection for psychiatric, neck and left ankle disabilities 
on a direct basis; a stomach condition secondary to 
medication prescribed for the service connected lumbar spine 
disability; and a neurological condition, memory loss and 
concentration problems, all claimed as secondary to the 
Persian Gulf War.  

In August 2003, the veteran noted disagreement with the 
denial of service connection for a left ankle disability, 
neck disorder, and psychiatric disorder.  He also indicated 
that he wanted to continue his claims regarding sleep 
impairment and PTSD.  

In a statement received later that month, the veteran stated 
that he wanted to add two issues to his NOD, chronic fatigue 
syndrome and a stomach disorder.  The RO considered this as a 
new claim for chronic fatigue syndrome and a NOD to the May 
2003 denial of a stomach disorder.   

As he did not note disagreement with the denials of service 
connection for a neurological condition, memory loss and 
concentration problems, secondary to the Persian Gulf War, 
within a year of notice of the denials in May 2003, the 
rating is final as to those issues.

A statement of the case (SOC) was issued in October 2004 that 
addressed the issues of service connection for a left ankle 
disability, neck/cervical spine disability, dysthymia, and a 
stomach disorder.   

The RO received the veteran's VA Form 9, Appeal to the Board 
of Veterans' Appeals, in November 2004.  He listed the issues 
of a left ankle disability, dysthymia, and stomach condition.  
He also indicated that his back symptoms had increased.  He 
stated that he still suffered from chronic fatigue, joint 
pain, stomach problems, diarrhea, and cognitive impairment 
that he indicated resulted from Gulf War Syndrome. 

In the November 2004 VA Form 9, the veteran did not perfect a 
timely appeal to his claim for service connection for a neck 
disability.  Therefore, the Board will not review this issue.  

In August 2005, the RO increased the disability evaluation 
for his back disability to 20 percent disabling and granted a 
separate disability evaluation for radiculopathy of the left 
lower extremity.  The RO deferred a rating regarding the 
right ankle disability and denied service connection for PTSD 
and a chronic sleep disorder.  

The veteran withdrew the claim for service connection for a 
right ankle disability in a statement received in October 
2005.  Therefore, the Board will not review this issue.  

In a November 2005 rating action, the RO continued the 20 
percent rating for the back disability, and the denial of 
service connection for depression, PTSD, and a sleep 
disorder.  As the veteran has not provided a NOD to the 
increased rating for his lumbar spine disability or the 
denial of service connection for PTSD and chronic sleep 
disorder, the Board will not review those issues.  

As the RO has not addressed the issues regarding service 
connection for a bilateral knee disability and flat feet, 
these issues are referred to the RO for development.  
Further, since the veteran in November 2004 again raised the 
issue regarding service connection for a chronic disability 
resulting from an illness or combination of illnesses 
manifested by chronic fatigue, sleep impairment, joint pain, 
stomach problems, diarrhea, and cognitive impairment as 
secondary to the Persian Gulf War, the RO should also develop 
this issue.  

The RO should have the veteran clarify his claim for chronic 
fatigue syndrome.  In statements to the RO he has indicated 
that he has chronic fatigue syndrome secondary to his sleep 
disorder, as well as secondary to the claimed Persian Gulf 
War syndrome.

The issue of service connection for a psychiatric disorder 
has been certified as depression secondary to a service 
connected disorder.  Review of the record reveals that both 
primary and secondary service connection arguments have been 
set out and considered by the RO.  Accordingly, this matter 
can be considered on both a primary and secondary basis 
without prejudice to the veteran.

The issues of service connection for a left ankle disability 
and a stomach disorder on a direct basis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent evidence on file shows that the veteran does 
not have a currently diagnosed psychiatric disability.  There 
is a history of acute dysthymia shortly after service that 
has resolved and the disorder is now characterized as in 
remission, with no findings supporting the criteria for a 
diagnosis.


CONCLUSION OF LAW

A chronic acquired psychiatric disability was not incurred in 
or aggravated by military service and is not secondary to a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by various letters sent to the appellant.  
Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006). 

Moreover, because entitlement to service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no 
failure-to-notify prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  In view of the finding herein, additional 
records would not change the outcome where no chronic 
psychiatric disorder is currently shown.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA and, or for disability resulting from injury 
incurred during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131.  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran claims to have a psychiatric disability as a 
result of his military service.  In the alternative, he 
claims that he has a psychiatric disability as a result of 
his service connected lumbar spine disability.  A grant of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  However, the record does not support a conclusion 
that the veteran has a current psychiatric disability.  
Without proof of current disability, service connection 
cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The available service medical records do 
not show any complaints, findings or diagnoses regarding a 
psychiatric disability.  Furthermore, he has not suggested he 
received psychiatric treatment during service.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of a 
current psychiatric disability.  A VA examination was 
conducted in April 2001.  The examiner reported that the 
veteran appeared to have dysthymia immediately following 
service, which was related to military service.  
Significantly, however, the examiner also noted the veteran 
no longer manifested symptoms of dysthymia and did not 
currently meet the criteria for a diagnosis of dysthymia.  
The diagnosis was dysthymia, in remission.  This diagnosis 
was confirmed at VA examination in October 2005.  Other 
testing at that time was not indicative of chronic 
psychiatric criterion.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability on a direct 
or secondary basis.




ORDER

Service connection for a chronic acquired psychiatric 
disability is denied on a primary and secondary basis.


REMAND

The veteran claims that he has a left ankle disability and a 
stomach disorder that resulted from military service.  The 
veteran has submitted some of his service medical records.  
He has reported that he has a microfiche of his service 
medical records.  It appears that some of these were copied, 
but there are some reports where only the front or the back 
is on file.  RO should, if otherwise unable to obtain service 
medical records, request the microfiche from the veteran and 
make a complete copy.  

The record shows that the RO has attempted to gather the 
veteran's service medical.  Besides his service personnel 
records, the RO has only received a copy of his February 1985 
entrance examination report which is partially illegible.  
There were no records received from his second period of 
service or from his periods of ACDUTRA and INACDUTRA.  The 
September 2004 Form 3101 indicates that the service medical 
records were sent to the RO at New York, New York, in 1997.  
It is not clear from the record as to the steps taken by the 
RO to locate these documents.  The Board finds that further 
search and explanation is needed.  

The available service medical records show that the veteran 
received treatment for a left ankle sprain in May 1985 and 
March 1986.  Post service medical records show various 
diagnoses concerning the left ankle to include synovitis and 
degenerative changes involving the left ankle.  While the 
record shows that he has undergone VA examination there is no 
opinion regarding the etiology of the current left ankle 
disabilities.  Medical examination and opinion would be 
helpful in the determination of his claim.  

In regard to the claim for service connection for a stomach 
disorder.  A VA examination was conducted in September 2001.  
The examiner noted that the veteran had a history of 
gastritis and gastrointestinal bleed from NSAID.  The Board 
notes that the veteran does not have a current diagnosis 
regarding gastritis or gastrointestinal bleed; however, the 
record contains current diagnoses of gastroesophageal reflux 
disease (GERD).  It is not clear from the record if the 
veteran currently utilizes NSAID for control of the symptoms 
of his service connected disabilities and if so, whether the 
use of NSAID or any other medication is related to the 
diagnosed gastrointestinal disorder, GERD.  A medical opinion 
would be helpful in the determination of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request him to update the list of the 
doctors and health care facilities that 
have treated him for his left ankle and 
stomach disabilities.  If information is 
provided in sufficient detail, the RO/AMC 
should make arrangements to obtain all the 
records of the treatment afforded to the 
veteran from all the sources listed by him 
that are not already on file.  All 
information obtained should be made part 
of the file.

2.  The RO/AMC should complete the 
development regarding the veteran's 
service records from his periods of active 
duty as well as periods of ACDUTRA and 
INACDUTRA.  The RO/AMC should make 
additional attempts to obtain any 
additional medical records that might be 
available, and associate such records with 
the claim on appeal.  In the alternative, 
RO/AMC should ask the veteran to provide 
the microfiche he reportedly has of his 
service medical records and complete 
copies should be made for association with 
the claims file.  If the records are 
unavailable due to other adjudication or 
discharge procedures, the RO should so 
advise.  The RO should also consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for a 
formal finding on the unavailability of 
the service records.  

3.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of the left ankle disability.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
inservice left ankle injury.  The examiner 
should provide opinion as to whether it is 
at least as likely as not (that is, a 
probability of 50 percent or better) that 
any current left ankle disability is 
related to the in service incident.  It 
should be indicated whether complaints in 
service may be the early symptoms of left 
ankle pathology later diagnosed.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

4.  Schedule the veteran for the 
appropriate examination to determine the 
nature and etiology of his 
gastrointestinal disorder disability.  The 
claims folder should be made available to 
a VA examiner for review.  The examiner 
should provide opinion as to whether the 
veteran's gastrointestinal disorder is at 
least as likely as not related to his 
military service (that is, a probability 
of 50 percent or better).  Or whether any 
currently diagnosed gastrointestinal 
disorder is caused or aggravated by the 
veteran's service connected disabilities 
(including the taking of medications)?  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented upon 
in the report.  The rationale for any 
opinion expressed should be included in 
the report.  

5.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


